Citation Nr: 1805977	
Decision Date: 01/30/18    Archive Date: 02/07/18

DOCKET NO.  09-42 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation (DIC) based on service connection for the cause of death of a veteran.

2.  Whether new and material evidence has been received to reopen service connection for hepatitis C for accrued benefits purposes. 


REPRESENTATION

Appellant represented by:	Katie K. Molter, Attorney


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel

INTRODUCTION

The Appellant is the surviving spouse of a deceased veteran who served on active duty from February 1972 to March 1992.  He died in December 2007. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In February 2010, the Veteran presented testimony at a hearing before RO personnel.  A transcript of the proceeding is of record. 

In December 2013, the Board granted reopening of service connection for hepatitis C for accrued benefits purposes and denied the claim on its merits.  The Board also denied the claim for DIC based on a service-connected cause of death.  The Appellant subsequently appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2014, the Court vacated the Board's decision in its entirety and remanded it back to the Board for additional development.  As the Court did not affirm the Board's decision to reopen the accrued benefits claim, the issue has been characterized as an application to reopen. 

This matter was most recently before the Board in April 2015, at which time it was remanded for additional development.  For the reasons that follow, another remand is needed before the Board can adjudicate the claims.  Stegall v. West, 11 Vet. App. 268 (1998). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Appellant contends the Veteran had hepatitis C at the time of his death and that this materially contributed to the cause of his death.  She also contends that the Veteran incurred hepatitis C as a result of a blood transfusion following a motor vehicle accident in 1972 while the Veteran was on active duty service.  

The Veteran's military personnel records show that effective June 3, 1972, he was assigned to advanced individual training (AIT) at Fort Benjamin Harrison in Indiana.  From August 14, 1972 until January 30, 1975, he then served overseas in Germany.  

In its November 2014 memorandum decision, the Court concluded that the Board did not make sufficient efforts to obtain hospital inpatient treatment records pertaining to a motor vehicle accident (MVA) noted in an August 1972 service treatment record (STR).  The Court also remanded the Appellant's claim for VA to obtain inpatient treatment records relating to knee surgeries the Veteran underwent in 1981.  The Court further stated that the Appellant should be provided notice as to why any such records could not be obtained.

In April 2015, the Board remanded the matter to obtain the Veteran's hospital inpatient clinical records pertaining to "the August 1972 MVA (Base Hospital Mannheim) and the 1981 knee surgeries (Great Lakes Naval Hospital), and end such efforts only if it is determined that the records sought do not exist or that further efforts to obtain those records would be futile."  

Subsequently, in an April 2015 letter, the Appellant's attorney stated that the MVA took place in Indianapolis, Indiana while the Veteran was on temporary duty at Fort Benjamin Harrison in August 1972.  The Appellant's attorney requested that all reports and documentation of the accident that were made part of the Veteran's personnel file be requested, in addition to medical records from the accident.  The Appellant's attorney stated that the Veteran was treated at a hospital in Indianapolis and not at the Mannheim Base Hospital.

A review of the Veteran's claims file shows that clinical records related to the Veteran's January 1981 and July 1981 left knee arthroscopy surgeries were associated with the record in compliance with the April 2015 Board remand instructions.  A VA Request for Information stated that, on February 23, 2017, all available requested STRs and the Veteran's personnel file at the National Personnel Records Center (NPRC) was shipped to a contracted vendor for upload to the Veteran's electronic claims file.  However, a VA Request for Information only asked for clinical records dated in August 1972 from Base Hospital Mannheim, and not from the base hospital at Fort Benjamin Harrison.  

The Board observes that the VA Adjudication Procedure Manual states that clinical records are rarely included in STRs.  See M21-1, Part III, Subpart iii.2.B.4.c.  Further, the manual states that hospital summaries take the place of clinical records in STRs, and normally these summaries are adequate for rating purposes.  When review of the actual clinical records is necessary, they should be requested from the treating facility or NPRC.  

In this case, no hospital summary exists for the Veteran's 1972 motor vehicle accident.  The only documentation of the incident occurs in an August 23, 1972 dental record in the Veteran's STRs.  The response to the VA Request for Information seeking clinical records from Base Hospital Mannheim for the time period of 1972 notes that any such records "have not been retired to NPRC."  However, there has been no search for any available clinical records during the Veteran's time at Fort Benjamin Harrison.  Further, the Appellant was never provided notice as to why the search for any potential clinical records could not be undertaken.  Therefore, given the deficiencies in the record, and in order to comply with the directions of the Court's November 2014 memorandum decision, a remand is needed to obtain any outstanding clinical records related to the Veteran's AIT duty at Fort Benjamin Harrison.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Appellant to provide more information on the precise date of the 1972 motor vehicle accident and the names of all treatment providers the Veteran visited during that time period.  After obtaining a release, attempt to obtain any related records. 

2.  Make as many requests as are necessary to obtain any available hospital inpatient clinical records dated from June 3, 1972 to August 14, 1972, at the hospital base located at Fort Benjamin Harrison, and end such efforts only if it is determined that the records sought do not exist or that further efforts to obtain those records would be futile. 

If the requested records are not available, or the search for such records otherwise yields negative results, provide the Appellant with appropriate notice.  

3.  If additional records are obtained, conduct any additional development that may be necessary, to include obtaining an addendum medical opinion.

4.  After conducting any other development deemed necessary, readjudicate the Appellant's claims.  If any benefits sought remain denied, issue an appropriate Supplemental Statement of the Case (SSOC) and provide the Appellant and her representative an opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




